DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite “and wherein the extension elements are movable between the initial position and the at least one extension position by a translational movement and/or a pivoting movement”.  Parent claims 1 and 11 have been amended to recite “wherein the at least one extension element is movable via radial translational movement relative to the base element”. It is not clear if “a translational movement” of claims 9 and 19 correspond to the “radial translational movement” of parent claims 1 and 11, or are different movements.  The alternative “or a pivoting movement” also appears to be broadening instead of limiting the parent claims.  It is unclear if “translational” is intended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 174868.
	GB 174868 discloses all the limitations of the instant claims including; a base element O having at least one fastening section Z for arranging the base element in relation to a brake disk of the disk brake (note the device of GB 174868 is capable of being install in proximity to a brake disk of a disk brake); and at least one extension element P, wherein the at least one extension element is movable via radial translational movement relative to the base element and is configured to be moved and fixed between an initial position and at least one extension position (figure 18, page 3, lines 19-51).
	Regarding claim 2, at least one extension element is arranged in relation to or on the base element by an adjusting mechanism U/Y, and wherein the adjusting mechanism is configured to enable a stepwise adjusting movement of the at least one extension element relative to the base element.
Regarding claim 5, the base element O has a substantially circular-segment-shaped main body, and the at least one extension element P forms an outer contour that is arc-shaped, at least in one or more sections.

	Regarding claim 7, a plurality of extension elements P is provided on the base element, and wherein a dirt collecting surface extending in a substantially flat manner (figure 4) relative to the brake disk is formed by the base element and the extension elements, at least in the extension position.
	Regarding claim 8, the plurality of extension elements P is provided along an outer circumference of the base element O, wherein the plurality of extension elements comprise a first extension element; wherein the first extension element comprises a first sliding guide u coupling the first extension element to the base element: wherein the first extension element comprises a second sliding guide U coupling the first extension element to the base element: wherein the first sliding guide and the second sliding guide radially translate to cause the radial translational movement of the at least one extension element relative to the base element.  Note figure 18 shows two guides u.
	Regarding claim 9, the extension elements are circular segment shaped, and wherein the extension elements are movable between the initial position and the at least one extension position by a translational movement.


Claim(s) 1-2, 5-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabiec et al (US# 2018/0209499).
	Grabiec et al disclose all the limitations of the instant claims including; a base element 6 having at least one fastening section [0018] for arranging the base element in relation to a brake disk 7 of the 
	Regarding claim 2, at least one extension element is arranged in relation to or on the base element by an adjusting mechanism 18, and wherein the adjusting mechanism is configured to enable a step-less adjusting movement of the at least one extension element relative to the base element.
Regarding claim 5, the base element 6 has a substantially circular or circular-segment-shaped main body, and the at least one extension element 14 forms an outer contour that is arc-shaped, at least in some section or sections.
	Regarding claim 6, the outer contour corresponds to an outer circumference of the brake disk or to an inner circumference of a vehicle wheel.  Figure 2.
	Regarding claim 7, a plurality of extension elements 14 is provided on the base element, and wherein a dirt collecting surface extending in a substantially flat manner (figure 2) relative to the brake disk is formed by the base element and the extension elements, at least in the extension position.
	Regarding claim 8, the plurality of extension elements 14 is provided along an outer circumference of the base element.  
	Regarding claim 9, the extension elements 14 are of segment shaped, facet-shaped, lamella-shaped and/or fan-shaped design, and wherein the extension elements are movable between the initial position and the at least one extension position by a pivoting movement.
	Regarding claim 11, Grabiec et al disclose a disk brake for a vehicle having a brake disk 7, which includes an axle fastening 3 for reception and/or fastening on a wheel axle of the vehicle that can be connected to a vehicle wheel, and which includes a brake caliper arranged in relation to the brake disk 
	Regarding claim 12, at least one extension element is arranged in relation to or on the base element by an adjusting mechanism 18, and wherein the adjusting mechanism is configured to enable a step-less adjusting movement of the at least one extension element relative to the base element.
Regarding claim 15, the base element 6 has a substantially circular or circular-segment-shaped main body, and the at least one extension element 14 forms an outer contour that is arc-shaped, at least in some section or sections.
	Regarding claim 16, the outer contour corresponds to an outer circumference of the brake disk or to an inner circumference of a vehicle wheel.  Figure 2.
	Regarding claim 17, a plurality of extension elements 14 is provided on the base element, and wherein a dirt collecting surface extending in a substantially flat manner (figure 2) relative to the brake disk is formed by the base element and the extension elements, at least in the extension position.
	Regarding claim 18, the plurality of extension elements 14 is provided along an outer circumference of the base element.  
	Regarding claim 19, the extension elements 14 are of segment shaped, facet-shaped, lamella-shaped and/or fan-shaped design, and wherein the extension elements are movable between the initial position and the at least one extension position by a pivoting movement.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabiec et al (US# 2018/0209499) in view of Lawall et al (US# 2009/0218858).
	Grabiec et al disclose all the limitations of the instant claims with exception to the specific disclosure of a plurality of latching positions.  Lawall et al teach providing a SMA device with a latch or lock mechanism to hold the actuator in multiple positions without requiring power [0008][0084]. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a latch or lock mechanism to the SMA device of Grabiec et al, as taught by Lawall et al, to allow the extension elements to be retained in the stowed, deployed and intermediate positions without consuming power, thereby increasing the efficiency of the device.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
Regarding Grabiec, please note the updated rejection above.  It is noted that the claims do not specify that the extension element moves in a radial translational movement.  Instead, the claims require that the at least one extension element is movable via radial translational movement.  In Grabiec, the actuator 18 expands in a translational movement having a radial component to cause the extension elements to move.  Therefore, the at least one extension element is movable via radial translational movement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK